United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________
                                   No. 07-3423
                                   ___________

George P. Cron,                         *
                                        *
            Plaintiff - Appellant,      * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Missouri.
                                        *
The Board of Governors of Missouri      * [UNPUBLISHED]
State University,                       *
                                        *
            Defendants - Appellees.     *
                                   ___________

                             Submitted: May 15, 2008
                                 Filed: May 29, 2008
                                  ___________

Before WOLLMAN, MURPHY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

     George Cron's tenure application was denied by the Board of Governors of
Missouri State University. He challenges the district court's1 adverse grant of
summary judgment on his due process claims brought under 42 U.S.C. § 1983.2


      1
      The Honorable John T. Maughmer, United States Magistrate Judge for the
Western District of Missouri.
      2
        On appeal Cron voluntarily dismissed his claims against individual defendants
for violation of due process, defamation, and tortious interference with contract.
       Viewing the record with the evidence and all reasonable inferences in a light
most favorable to Cron, see Doe v. Dep't of Vets. Affairs, 519 F.3d 456, 460 (8th Cir.
2008) (standard of review), we conclude that the district court did not err by granting
summary judgment in favor of defendants on the basis of Eleventh Amendment
immunity, see Sherman v. Curators of Univ. Mo., 871 F. Supp. 344, 348 (W.D. Mo.
1994) (University of Missouri is state instrumentality entitled to Eleventh Amendment
immunity); see also Hadley v. N. Ark. Comm. Tech. Coll., 76 F.3d 1437, 1438-39 &
n.2 ("[s]tate universities and colleges almost always enjoy Eleventh Amendment
immunity," citing circuit cases), or on the alternative basis that Cron could not identify
any constitutionally protected property interest which had been denied him. For the
reasons stated by the district court, the judgment is affirmed. See 8th Cir. R. 47B.
                           _________________________




                                           -2-